Opinion issued December 2, 2021.




                                      In The
                              Court of Appeals
                                      For The
                           First District of Texas
                             ————————————
                               NO. 01-19-00982-CR
                            ———————————
                  RAYMOND GENE LAZARINE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Case No. 1411997


                          MEMORANDUM OPINION

      A jury found appellant Raymond Gene Lazarine guilty of murder and assessed

his punishment at seventy-five years’ confinement and a $10,000 fine. In four

issues, Lazarine argues (1) Texas Government Code Section 74.056(a) is

unconstitutional as applied in his case, (2) the jury charge improperly allowed for a
non-unanimous verdict because it did not require the jury to agree on the statutory

definition of murder it believed Lazarine committed, (3) the trial court abused its

discretion by denying his motion for mistrial after the prosecutor called him a

“monster” during her opening statement, and (4) the trial court erred by failing to

inquire as to his ability to pay a fine and court costs before assessing a fine and court

costs against him.

      We affirm the trial court’s judgment.

                                     Background

      At approximately 11:30 a.m. on December 18, 2013, Raymond Gene Lazarine

(“Lazarine”) shot his wife Deborah Lazarine (“Deborah”) six times, including twice

in the face. Lazarine then called the couple’s adult son, Nathan, and confessed to

shooting Deborah. Nathan immediately drove to his parents’ home where he found

his mother lying dead on the living room floor. Lazarine was arrested right after.

When he saw his father at the police station later that day, Nathan told Lazarine that

“he was a monster and he was going to hell.” Officer M. Holbrook with the Houston

Police Department testified that when she escorted Lazarine to the interview room

at the police station, Lazarine told her, “[T]hat’s my son right there, I killed his

mother, he’s right, I’m a monster, and it’s all a dream.”

      At trial, Lazarine’s son, Nathan, testified his father was an alcoholic who

would go to the liquor store down the street every morning at 10 a.m. According to


                                           2
Nathan, Lazarine would get “intoxicated, take whatever kind of pills he could or

whatever he had. And by 12:00, he was very much intoxicated and then usually just

passed out by 2:00 or 3:00 every day.” Nathan also testified Lazarine had been

verbally abusive towards Deborah for most of their marriage. He testified his mother

moved to his house for three months in 2012 because she felt unsafe living with

Lazarine. Nathan testified that Lazarine would call his home and leave “voicemails

. . . saying he was going to kill [Deborah]. You know, he had guns around the house

all the time and would say that.”

      Nathan’s sisters, Krysta and Casey, echoed similar sentiments about their

father’s addiction and abusive nature.1 Besides being verbally abusive towards

Deborah, Krysta testified that when she was in high school, she saw Lazarine

holding a gun to her mother’s head, and Casey testified that she saw Lazarine

punching her mother in the head on a separate occasion. Casey testified Lazarine

threatened to kill Deborah if she tried to divorce him, and Krysta testified Lazarine

regularly threatened to shoot Deborah. All three children testified that Lazarine was

controlling and manipulative towards their mother.

      Lazarine did not deny shooting and killing Deborah. Rather, his defense at

trial was that he shot Deborah while he was asleep. Lazarine’s expert, Jerald

Simmons (“Simmons”), testified that he diagnosed Lazarine with REM Behavior


1
      All three siblings were in their 30s and 40s at the time of trial.
                                             3
Disorder, a sleep disorder where a person physically acts out his dreams, and

Parasomnia Overlap Disorder, which he described as a combination of sleepwalking

and REM Behavior Disorder. Simmons opined that Lazarine’s behavior the day of

the shooting was consistent with his diagnoses, and he testified that it is “possible”

for someone with Lazarine’s disorders to pick up a gun, walk to another room, and

then “shoot somebody six times” without waking. Lazarine’s other expert, Victor

Scarano (“Scarano”), opined that Lazarine was asleep when he shot Deborah and

thus he could not have intended to shoot and kill her. The State’s expert, Mark

Pressman (“Pressman”), disagreed with Simmons and Scarano and testified that

Lazarine’s behavior was inconsistent with either REM Behavior Disorder or

sleepwalking and that neither condition could account for Lazarine’s alleged

behavior—getting out of bed, retrieving a gun, walking down the hall into the living

room, and shooting Deborah six times, while remaining asleep.

      The indictment against Lazarine alleged the offense of murder in the

conjunctive under Texas Penal Code Sections 19.02(b)(1) and (2). The indictment

alleged Lazarine “intentionally or knowingly cause[d] the death of Deborah Lazarine

. . . by shooting [Deborah] with a deadly weapon, namely a firearm” and “unlawfully

intend[ed] to cause serious bodily injury to [Deborah] . . . and did cause [Deborah’s

death] by intentionally and knowingly committing an act clearly dangerous to human

life, namely by shooting [Deborah] with a deadly weapon, namely a firearm.”


                                          4
      Presenting a general verdict form, the trial court gave the following charge to

the jury at the close of the guilt-innocence phase.

      Now, if you find from the evidence beyond a reasonable doubt that on
      or about the 18th day of December, 2013, in Harris County, Texas, the
      defendant, Raymond Gene Lazarine, did then and there unlawfully,
      intentionally or knowingly cause the death of Deborah Lazarine, by
      shooting Deborah Lazarine with a deadly weapon, namely, a firearm;
      or

      If you find from the evidence beyond a reasonable doubt that on or
      about the 18th day of December, 2013, in Harris County, Texas, the
      defendant, Raymond Gene Lazarine, did then and there unlawfully
      intend to cause serious bodily injury to Deborah Lazarine, and did cause
      the death of Deborah Lazarine by intentionally or knowingly
      committing an act clearly dangerous to human life, namely, by shooting
      Deborah Lazarine with a deadly weapon, namely, a firearm, then you
      will find the defendant guilty of murder, as charged in the indictment.

The jury returned a guilty verdict, finding Lazarine “guilty of murder as changed in

the indictment” and assessed his punishment at seventy-five years’ confinement and

a $10,000 fine.

                     Texas Government Code Section 74.056

      Lazarine’s case was tried before the 184th District Court of Harris County. At

the time of trial, Judge Abigail Anastasio was the elected judge of the 184th District

Court. She did not preside over the trial, however. Judge Belinda Hill, who had

been assigned to serve as visiting judge, presided over the trial instead. In his first

issue, Lazarine argues that Texas Government Code Section 74.056(a), which

authorizes a presiding judge to assign visiting judges to try cases and dispose of


                                          5
accumulated business, is unconstitutional as applied in his case, because it violates

Article V, Section 7 of the Texas Constitution.

A.    Standard of Review

      The constitutionality of a statute is a question of law we review de novo. Ex

parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App. 2013); Smith v. State, No. 01-19-

00442-CR, 2020 WL 6731656, at *4 (Tex. App.—Houston [1st Dist.] Nov. 17, 2020,

pet. ref’d) (mem. op.). A litigant who raises an “as applied” challenge to the

constitutionality of a statute concedes the statute’s general constitutionality and

instead “asserts that the statute is unconstitutional as applied to his particular facts

and circumstances.” State ex rel. Lykos v. Fine, 330 S.W.3d 904, 910 (Tex. Crim.

App. 2011); Smith, 2020 WL 6731656, at *4. We presume the statute is valid, and

that the Legislature has not acted unreasonably or arbitrarily. See Rodriguez v. State,

93 S.W.3d 60, 69 (Tex. Crim. App. 2002); Smith, 2020 WL 6731656, at *4. The

individual challenging the statute has the burden to prove its unconstitutionality.

Rodriguez, 93 S.W.3d at 69; see Schlittler v. State, 488 S.W.3d 306, 313 (Tex. Crim.

App. 2016).

B.    Analysis

      Judge Susan Brown, the presiding judge of the Eleventh Administrative

Judicial Region, appointed Judge Belinda Hill “to the Criminal District Courts of

Harris County, Texas. . . for the primary purpose of hearing cases and disposing of


                                           6
any accumulated business requested by the court . . . [p]ursuant to Section 74.056,

Texas Government Code.”2 Judge Hill previously served as the judge of the 230th

District Court of Harris County from 1997 until December 2012.

         Government Code Section 74.056(a) states:

         A presiding judge from time to time shall assign the judges of the
         administrative region to hold special or regular terms of court in any
         county of the administrative region to try cases and dispose of
         accumulated business.

TEX. GOV’T CODE § 74.056. Lazarine does not dispute that Judge Brown’s order of

assignment complies with this section. Rather, he contends the order violates Article

V, Section 7 of the Texas Constitution, which sets out the requirements for judicial

districts and district court judges. Article V, Section 7 of the Texas Constitution

states

         The State shall be divided into judicial districts, with each district
         having one or more Judges as may be provided by law or by this
         Constitution. Each district judge shall be elected by the qualified voters
         at a General Election and shall be a citizen of the United States and of
         this State, who is licensed to practice law in this State and has been a

2
         The assignment states in pertinent part:
            Pursuant to Section 74.056, Texas Government Code, I hereby assign the
            Honorable Belinda Hill, Senior District Judge, 230th Judicial District Court,
            to the Criminal District Courts of Harris County, Texas. This assignment
            begins the 28th day of October, 2019 and is for the primary purpose of
            hearing cases and disposing of any accumulated business requested by the
            court. This assignment shall continue as may be necessary for the assigned
            Judge to dispose of any accumulated business and to complete trial of any
            case or cases begun during this assignment, and to pass on motions for new
            trial and all other matters growing out of accumulated business or cases heard
            before the Judge herein assigned, or until terminated by the Presiding Judge.

                                               7
       practicing lawyer or a Judge of a Court in this State, or both combined,
       for four (4) years next preceding his election, who has resided in the
       district in which he was elected for two (2) years next preceding his
       election, and who shall reside in his district during his term of office
       and hold his office for the period of four (4) years, and who shall receive
       for his services an annual salary to be fixed by the Legislature. The
       Court shall conduct its proceedings at the county seat of the county in
       which the case is pending, except as otherwise provided by law. He
       shall hold the regular terms of his Court at the County Seat of each
       County in his district in such manner as may be prescribed by law. The
       Legislature shall have power by General or Special Laws to make such
       provisions concerning the terms or sessions of each Court as it may
       deem necessary.

       The Legislature shall also provide for the holding of District Court
       when the Judge thereof is absent, or is from any cause disabled or
       disqualified from presiding.

TEX. CONST. art. V, § 7. Focusing on the last sentence, Lazarine argues Article V,

Section 7 “creates an absolute prohibition on the assignment of visiting judges

outside of situations in which the elected district judge is absent, disabled, or

disqualified.” He thus contends that as applied to him, Government Code Section

74.056(a) violates Article V, Section 7 because it permitted Judge Hill to preside

over his trial, even though nothing in the record suggested Judge Abigail Anastasio,

the elected judge of the 184th District Court, was absent, disabled, or disqualified at

the time of his trial.

       This Court recently rejected this same argument under very similar

circumstances in Smith v. State, No. 01-19-00442-CR, 2020 WL 6731656, at *4




                                           8
(Tex. App.—Houston [1st Dist.] Nov. 17, 2020, pet. ref’d) (mem. op.).3 In Smith, a

visiting judge previously assigned to a district court under Government Code Section

74.056(a) presided over Smith’s case.         Like Lazarine, Smith argued Section

74.056(a) was unconstitutional because the statute, as applied, permitted the visiting

judge to preside over his case, even though there was no evidence the elected judge

of the district court was unable to preside over Smith’s case due to her absence,

disability, or disqualification. Smith, 2020 WL 6731656, at *5. After analyzing

Article V, Section 7 and its interpretive commentary explaining the purpose of the

constitutional provision, we held that

      Both the plain language of [Article V, Section 7’s] text and its apparent
      purpose indicate that the provision was intended to ensure that when a
      district judge is absent, disabled, or disqualified, court can be held
      without significant delay or interruption. Nothing in the provision’s
      text, or otherwise, indicates that the legislature lacks authority to enact
      legislation permitting eligible and qualified judges to be assigned to
      district courts even when the elected judge of the district court is not
      absent, disabled, or disqualified.

Smith, 2020 WL 6731656, at *6 (citing Dean v. Dean, 214 S.W. 505, 507 (Tex. Civ.

App.—1919, no writ)); see also Wiggins v. State, 622 S.W.3d 556, 560 (Tex. App.—

Houston [14th Dist.] 2021, pet. ref’d) (following Smith’s reasoning and holding

Wiggins had not met his burden to show that Government Code Section 74.056(a)



3
      We issued our opinion in Smith v. State, No. 01-19-00442-CR, 2020 WL 6731656
      (Tex. App.—Houston [1st Dist.] Nov. 17, 2020, pet. ref’d) (mem. op.) after the
      parties filed their briefs in this appeal.
                                          9
was unconstitutional as applied). Based on our interpretation of Article V, Section

7, we held Smith had not met his burden to show that Government Code Section

74.056(a) was unconstitutional as applied.

      The same is true here. Pursuant to Smith, we hold Lazarine has not met his

burden to show that Government Code Section 74.056(a) is unconstitutional as

applied to him.

      We overrule Lazarine’s first issue.

                                 Jury Unanimity

      In his second issue, Lazarine argues the trial court erred by submitting a jury

charge that alleged two separate statutory offenses of murder under Penal Code

Section 19.02(b)(1) and (2). He argues the jury charge, as submitted, allowed the

jury to return a non-unanimous verdict of guilty because it did not require the jury

to agree on the statutory definition of murder it believed Lazarine committed.

A.    Standard of Review and Applicable Law

      Article V, Section 13 of the Texas Constitution and Texas law requires jury

verdicts to be unanimous in felony cases. TEX. CONST. art. V, § 13; see O’Brien v.

State, 544 S.W.3d 376, 382 (Tex. Crim. App. 2018); Young v. State, 341 S.W.3d

417, 422 (Tex. Crim. App. 2011).        The jury “must agree that the defendant

committed one specific crime, but this does not mean that the jury must unanimously

find that the defendant committed that crime in one specific way or even with one


                                         10
specific act.” O’Brien, 544 S.W.3d at 382; see also Young, 341 S.W.3d at 422

(holding jury must agree about occurrence of single criminal offense but need not

be unanimous about specific manner and means of how offense was committed).

Although a jury must agree unanimously on each essential element of a crime to

convict, “the requirement of jury unanimity is not violated by a jury charge that

presents the jury with the option of choosing among various alternative manner and

means of committing the same statutorily defined offense.” O’Brien, 544 S.W.3d at

382. When alternate theories of committing the same offense are submitted to the

jury in the disjunctive, it is appropriate for the jury to return a general verdict if the

evidence is sufficient to support a finding under any of the submitted theories.

Kitchens v. State, 823 S.W.2d 256, 258 (Tex. Crim. App. 1991) (en banc); Aguirre

v. State, 732 S.W.2d 320, 326 (Tex. Crim. App. 1987).

      In analyzing a jury unanimity challenge, appellate courts examine the statute

defining the offense to determine whether the Legislature created “multiple, separate

offenses, or a single offense” with multiple or alternate methods or means of

commission. Pizzo v. State, 235 S.W.3d 711, 714 (Tex. Crim. App. 2007); see also

O’Brien, 544 S.W.3d at 384 (holding the inquiry “is primarily a question of

legislative intent”). We conduct a statutory analysis “that seeks to ascertain the focus

or gravamen of the offense.” Id. at 383. To summarize

      If the gravamen of the crime is the “result of the conduct,” the jury must
      be unanimous about the specific result required by the statute but not
                                           11
       the specific conduct. If the gravamen of the crime is the “nature of the
       conduct,” the jury must be unanimous about the specific criminal act
       committed. And if the gravamen of the crime is a “circumstances
       surrounding the conduct,” unanimity is required about the existence of
       the particular circumstance of the offense.

Id.4

       Lazarine was convicted of murder, a result-oriented offense. See Young, 341

S.W.3d at 423 (stating “murder is a ‘result of conduct’ offense”). The Texas Penal

Code provision relevant to our analysis is Section 19.02(b). It provides that:

       (b) A person commits [murder] if he:

          (1) intentionally or knowingly causes the death of an individual;

          (2) intends to cause serious bodily injury and commits an act
              clearly dangerous to human life that causes the death of an
              individual; or

          (3) commits or attempts to commit a felony, other than
              manslaughter, and in the course of and in furtherance of the
              commission or attempt, or in immediate flight from the
              commission or attempt, he commits or attempts to commit an



4
       The Texas Court of Criminal Appeals has explained the three general categories of
       criminal offenses:

          First, “result of conduct” offenses concern the product of certain conduct.
          For example, murder is a “result of conduct” offense because it punishes the
          intentional killing of another regardless of the specific manner . . . of causing
          the person’s death. . . With the second category, “nature of conduct” offenses,
          it is the act or conduct that is punished, regardless of any result that might
          occur. . . Finally, “circumstances of conduct” offenses prohibit otherwise
          innocent behavior that becomes criminal only under specific circumstances.

       Young v. State, 341 S.W.3d 417, 423 (Tex. Crim. App. 2011).

                                             12
                 act clearly dangerous to human life that causes the death of an
                 individual.

TEX. PENAL CODE § 19.02(b). To convict a defendant for a result-oriented offense

like murder, the jury must be unanimous about (1) the defendant (2) causing the

proscribed result (3) against the complainant (4) on a specific occasion. See

Jefferson v. State, 189 S.W.3d 305, 315–16 (Tex. Crim. App. 2006) (Cochran, J.,

concurring).

         The indictment against Lazarine alleged the offense of murder in the

conjunctive under Sections 19.02(b)(1) and (2) of the Texas Penal Code. The

indictment alleged that “on or about December 18, 2013” Lazarine “unlawfully,

intentionally and knowingly cause[d] the death of Deborah Lazarine . . . by shooting

[Deborah] with a deadly weapon, namely a firearm” and “further” that “on or about

December 18, 2013” Lazarine “unlawfully intend[ed] to cause serious bodily injury

to Deborah Lazarine . . . and did cause the death of [Deborah] by intentionally and

knowingly committing an act clearly dangerous to human life, namely by shooting

[Deborah] with a deadly weapon, namely a firearm.”

         Although the indictment alleged the offense of murder in the conjunctive, the

trial court instructed the jury in the disjunctive. Presenting a general verdict form,

the trial court gave the following charge to the jury at the close of the guilt-innocence

phase:



                                           13
      The defendant, Raymond Gene Lazarine, stands charged by indictment
      with the offense of murder, alleged to have been committed on or about
      the 18th day of December, 2013, in Harris County, Texas.
      ...

      Now, if you find from the evidence beyond a reasonable doubt that on
      or about the 18th day of December, 2013, in Harris County, Texas, the
      defendant, Raymond Gene Lazarine, did then and there unlawfully,
      intentionally or knowingly cause the death of Debrah Lazarine, by
      shooting Debrah Lazarine with a deadly weapon, namely, a firearm; or

      If you find from the evidence beyond a reasonable doubt that on or
      about the 18th day of December, 2013, in Harris County, Texas, the
      defendant, Raymond Gene Lazarine, did then and there unlawfully
      intend to cause serious bodily injury to Debrah Lazarine, and did cause
      the death of Debrah Lazarine by intentionally or knowingly committing
      an act clearly dangerous to human life, namely, by shooting Debrah
      Lazarine with a deadly weapon, namely, a firearm, then you will find
      the defendant guilty of murder, as charged in the indictment.

The jury returned a guilty verdict, finding Lazarine “guilty of murder, as charged in

the indictment.”

B.    Analysis

      The question presented by Lazarine is whether the jury charge merely charged

alternate theories of committing the same offense or whether the jury charge

included two separate offenses charged in the disjunctive. Based on the “grammar

test” espoused by Judge Cochran in her concurring opinion in Jefferson v. State, 189

S.W.3d 305, 315–16 (Tex. Crim. App. 2006) (Cochran, J., concurring), Lazarine

argues Section 19.02(b)(1) and (2) of the Texas Penal Code are “two separate

offenses” and thus instructing the jury to return a guilty verdict “if it found [he]


                                         14
committed either of two separate criminal offenses” violated his constitutional

guarantee of jury unanimity. We disagree.

      This Court’s opinion in Braughton v. State, 522 S.W.3d 714 (Tex. App.—

Houston [1st Dist.] 2017), aff’d, 569 S.W.3d 592 (Tex. Crim. App. 2018) is

instructive. In that case, Braughton argued the evidence was legally insufficient to

support his murder conviction because there was no evidence establishing he

possessed the required mental state to commit murder. Braughton, 522 S.W.3d at

727. In analyzing the issue, this Court stated:

      A person has the requisite mens rea for the offense of murder when he
      “intentionally or knowingly causes the death of an individual” or
      “intends to cause serious bodily injury and commits an act clearly
      dangerous to human life that causes the death of an individual.” TEX.
      PENAL CODE § 19.02(b)(1)–(2). A person acts “intentionally” with
      respect to the nature or result of his conduct “when it is his conscious
      objective or desire to engage in the conduct or cause the result.”
      Id. § 6.03(a). A person acts “knowingly” “with respect to a result of
      his conduct when he is aware that his conduct is reasonably certain to
      cause the result.” Id. § 6.03(b). When, as in this case, the charge
      presents two legal theories of murder—knowingly causing death or
      intending to cause serious bodily injury and committing an act clearly
      dangerous to human life that causes death—the theories are alternative
      manners and means of committing the offense of murder, rather than
      distinct offenses. See Aguirre v. State, 732 S.W.2d 320, 326 (Tex.
      Crim. App. 1982) (en banc) (op. on rehearing).

Id. at 727–28.

      Lazarine argues Braughton is not binding because the defendant never argued

his conviction was improper based on a lack of jury unanimity and therefore, our

statement that Section 19.02(b)(1) and (2) are theories of “alternative manners and

                                         15
means of committing the offense of murder, rather than distinct offenses” is dicta.

He further argues this Court did not use Judge Cochran’s eighth-grade grammar test

to determine whether murder under Section 19.02(b)(1) and (2) are the same offense,

but instead relied on the Court of Criminal Appeals’ opinion in Aguirre v. State, 732

S.W.2d 320, 326 (Tex. Crim. App. 1982) (en banc) for this proposition. In Aguirre,

the Court held that an indictment alleging theories of both intentional and knowing

murder and felony murder did not allege different offenses, but only different ways

of committing the same offense. Id. Lazarine contends that the Braughton Court’s

reliance on Aguirre was misplaced because Aguirre was issued almost thirty years

before Braughton and well before Judge Cochran first articulated her eighth-grade

grammar test in Jefferson. Lazarine’s arguments are unpersuasive.

      Even if the language in Braughton is dicta, Aguirre is binding precedent from

the Court of Criminal Appeals. And while Aguirre addressed the former versions of

Section 19.02(b)(1) and (3),5 this Court and others have cited routinely to Aguirre

for the proposition that Section 19.02(b)(1), (2) and (3), in their current form, set

forth alternative theories of murder and not, as Lazarine contends, distinct offenses.

See Gilbert v. State, 575 S.W.3d 848, 860 (Tex. App.—Texarkana 2019, pet. ref’d)

(involving Section 19.02(b)(1), (2) and (3)); Smith v. State, 436 S.W.3d 353, 378

(Tex. App.—Houston [14th Dist.] 2014, pet. ref’d) (involving Section 19.02(b)(1),


5
      Section 19.02(b)(3) is commonly referred to as felony murder.
                                          16
(2) and (3)); Bundy v. State, 280 S.W.3d 425, 433 (Tex. App.—Fort Worth 2009,

pet. ref’d) (involving Section 19.02(b)(1), (2)); Barfield v. State, 202 S.W.3d 912,

916 (Tex. App.—Texarkana 2006, pet. ref’d) (involving Section 19.02(b)(1) and

(3)).

        We are not persuaded that Aguirre is of “little precedential value,” as Lazarine

argues. Although Section 19.02 was modified in 1994, the relevant portions of the

statute—what are now Section 19.02(b)(1) and (2)—remain unchanged. That Judge

Cochran’s eighth-grade grammar approach in Jefferson was first articulated after

Aguirre is also of little consequence because even before Jefferson, Texas courts had

long interpreted statutes by first looking to the plain language of the statute. See

Boykin v. State, 818 S.W.2d 782, 785–86 (Tex. Crim. App. 1991) (en banc) (stating

courts focus on “the literal text of statute” when “attempting to discern this collective

legislative intent or purpose,” and noting that “[t]his method of statutory

interpretation is of ancient origin”).      Judge Cochran’s eighth-grade grammar

approach is thus not a new test that must be used to determine the Legislature’s

intent; it is a “rule of thumb” that courts may use when analyzing the plain language

of a statute. See Jones v. State, 323 S.W.3d 885, 890 (Tex. Crim. App. 2010) (“One

aspect of grammar is the ‘eighth grade grammar’ approach suggested by Judge

Cochran as ‘a general rule of thumb’ for determining legislative intent.”); Stuhler v.

State, 218 S.W.3d 706, 718 (Tex. Crim. App. 2007) (stating Judge Cochran’s “eighth


                                           17
grade grammar” approach is “a general rule of thumb for making this determination

of legislative intent”). We further note that the Court of Criminal Appeals has

warned against “uncritical[ly]” applying the “grammar test,” cautioning that while

the test is “generally useful” and a good “rule of thumb,” it “will not necessarily

work invariably, in every scenario, to accurately identify legislative intent.” Leza v.

State, 351 S.W.3d 344, 357 (Tex. Crim. App. 2011).

      Lazarine argues we must nonetheless analyze Section 19.02(b) using Judge

Cochran’s “eighth-grade grammar” test, which, according to Lazarine, establishes

that Section 19.02(b)(1) and (2) are separate offenses. We disagree. First, courts

have interpreted Section 19.02(b) as setting forth alternative theories of murder, as

opposed to three distinct offenses for decades. Aguirre, 732 S.W.2d at 326. And

contrary to Lazarine’s contention that the issue before us is one of first impression,

courts have continued to do so even when presented with the same unanimity

challenge Lazarine raises. See London v. State, 325 S.W.3d 197, 206–07 (Tex.

App.—Dallas 2008, pet. ref’d) (holding sections 19.02(b)(1) and 19.02(b)(2) did not

constitute two separate statutory offenses of murder and jury charge that allowed

jury to find defendant guilty of murder without agreeing as to which section was

satisfied did not violate defendant’s right to a unanimous verdict); Diko v. State, 488

S.W.3d 855, 858 (Tex. App.—Fort Worth 2016, pet. ref’d) (“This court, on three

previous occasions, has rejected the argument . . . that sections 19.02(b)(1) and


                                          18
19.02(b)(2) constitute two separate offenses and that a trial court violates the

unanimity requirement by allowing the jury to find a defendant guilty without

requiring the jury to agree on which offense the defendant committed.”); Smith, 436

S.W.3d at 378 (“Both the indictment and the jury charge indicate that the only

offense involved in this case was murder by any of the three methods set forth in the

Penal Code . . . . The jury was not required to agree unanimously as to the manner

and means by which appellant did so.”); Garcia v. State, 246 S.W.3d 121, 141 (Tex.

App.—San Antonio 2007, pet ref’d) (“[W]hether the jury determined that Garcia

caused the death of Lesa Garcia [under Section 19.02(b)(1) or 19.02(b)(2)] there was

only one single crime of murder.”). This principle is so well established that we see

no need to engage in any further analysis.6

      Even if we were to employ the “eighth-grade grammar” approach to determine

whether the Legislature created multiple, separate offenses, or a single offense with

different methods or means of commission when it drafted Section 19.02(b), we




6
      We further note that when interpreting a statute, we must also “consider any prior
      judicial construction of the statute.” Jones v. State, 323 S.W.3d 885, 888 (Tex.
      Crim. App. 2010). This is especially important when that construction is
      longstanding because the Legislature could have changed the statute if it did not
      agree with prior judicial interpretation, and “the interests of stare decisis are at their
      height for judicial constructions of legislative enactments upon which the parties
      rely for guidance in conforming to those enactments.” Id. at 889. Section 19.02 has
      been amended only once since 1974, and while the 1994 amendment modified the
      language of the felony murder provision, it did not alter the language of what are
      now Sections 19.02(b)(1) and (2).
                                             19
would reach the same conclusion. Judge Cochran’s eighth-grade grammar approach

is best summarized as follows:

      In sum, we must return to eighth-grade grammar to determine what
      elements the jury must unanimously find beyond a reasonable doubt.
      At a minimum, these are: the subject (the defendant); the main verb;
      and the direct object if the main verb requires a direct object (i.e., the
      offense is a result-oriented crime); and the specific occasion (the date
      phrase within the indictment, but narrowed down to one specific
      incident regardless of the date alleged). Generally, adverbial phrases,
      introduced by the preposition “by,” describe the manner and means of
      committing the offense. They are not the gravamen of the offense, nor
      elements on which the jury must be unanimous.

Jefferson, 189 S.W.3d at 315–16 (Cochran, J., concurring).

      Employing Judge Cochran’s grammar test, Lazarine argues that the

“prohibited conduct” under Section 19.02(b)(2) is causing “serious bodily harm,”

while the “prohibited conduct” under Section 19.02(b)(1) is “causes the death of an

individual.” Section 19.02(b)(2) states that a person commits murder if he “intends

to cause serious bodily injury and commits an act clearly dangerous to human life

that causes the death of an individual.” TEX. PENAL CODE § 19.02(b)(2) (emphasis

added). Lazarine evaluates only the first part of Section 19.02(b)(2), ignoring the

second which identifies the gravamen of the offense: “death of an individual.” Were

we to adopt Lazarine’s interpretation, we would in effect be removing “death of an

individual” from Section 19.02(b)(2), rendering that language superfluous or

relegating the gravamen of the offense to the manner and means of committing the

offense. We decline to do so.

                                         20
      Section 19.02(b) provides that a person commits murder if he:

         (1) intentionally or knowingly causes the death of an individual;

         (2) intends to cause serious bodily injury and commits an act
             clearly dangerous to human life that causes the death of an
             individual; or

         (3) commits or attempts to commit a felony, other than
             manslaughter, and in the course of and in furtherance of the
             commission or attempt, or in immediate flight from the
             commission or attempt, he commits or attempts to commit an
             act clearly dangerous to human life that causes the death of an
             individual.

TEX. PENAL CODE § 19.02(b) (emphasis added). Under Judge Cochran’s “grammar

test,” the subject in Section 19.02(b)(2) is the defendant, the main verb is “causes”

and the direct object of the main verb is “the death of an individual.” Thus, the

gravamen of the crime is the “result of the conduct,” which is the same under Section

19.02(b)(1) and (2): the death of an individual.

      We hold consistent with our prior decision in Braughton, that when, as here,

a “charge presents two legal theories of murder—[intentionally or] knowingly

causing death or intending to cause serious bodily injury and [intentionally or

knowingly] committing an act clearly dangerous to human life that causes death—

the theories are alternative manners and means of committing the offense of murder,

rather than distinct offenses.” Braughton, 522 S.W.3d at 727–28; see also Johnson

v. State, 364 S.W.3d 292, 298 (Tex. Crim. App. 2012) (citing all three definitions of

statutory manners of murder and stating: “the focus or gravamen of the offense is

                                         21
that the victim was killed”); Fraser v. State, 593 S.W.3d 883, 890 (Tex. App.—

Amarillo 2019, pet. ref’d) (stating gravamen of offense of murder under all three

subparts of section 19.02(b) “is causing the death of an individual”). Unanimity is

generally not required on the alternate manner and means of committing an offense.

See Kitchens, 823 S.W.2d at 258 ; Aguirre, 732 S.W.2d at 326. Thus, the trial court

did not err in charging the jury.

      We overrule Lazarine’s second issue.

                                       Mistrial

      During her opening statement, the prosecutor referred to Lazarine as a

“monster.” Lazarine objected and the trial court sustained the objection instructing

the jury to disregard the prosecutor’s statement. Lazarine then moved for a mistrial,

which the trial court denied. In his third issue, Lazarine argues the trial court abused

its discretion by denying his motion for a mistrial.

A.    Standard of Review and Applicable Law

      When, as here, the trial court instructs the jury to disregard improper

argument, the proper analysis is whether the trial court abused its discretion in

denying the defendant’s motion for mistrial. Archie v. State, 340 S.W.3d 734, 738–

39 (Tex. Crim. App. 2011) (“Because the trial court sustained the appellant’s

objection and instructed the jury to disregard the argument, ‘[t]he only adverse

ruling—and thus the only occasion for making a mistake—was the trial court’s


                                          22
denial of the motion for mistrial.’ Thus, ‘the proper issue is whether the refusal to

grant the mistrial was an abuse of discretion.’”) (quoting Hawkins v. State, 135

S.W.3d 72, 76–77 (Tex. Crim. App. 2004)). Under this standard, we view the

evidence in the light most favorable to the trial court’s ruling and uphold the ruling

if it falls within the zone of reasonable disagreement. Ocon v. State, 284 S.W.3d

880, 884 (Tex. Crim. App. 2009); Griffin v. State, 571 S.W.3d 404, 416 (Tex. App.—

Houston [1st Dist.] 2019, pet. ref’d).

      A mistrial is a device used to halt trial proceedings when error is so prejudicial

that the expenditure of further time and expense would be wasteful and futile. Ladd

v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999). It is “an extreme remedy and

should be exceedingly uncommon.” Williams v. State, 417 S.W.3d 162, 175 (Tex.

App.—Houston [1st Dist.] 2013, pet. ref’d) (citing Hawkins, 135 S.W.3d at 77

(stating mistrial is required only “in extreme circumstances, where the prejudice is

incurable”)); see also Wood v. State, 18 S.W.3d 642, 648 (Tex. Crim. App. 2000)

(“Mistrial is a remedy appropriate for a narrow class of highly prejudicial and

incurable errors[.]”). Granting a motion for mistrial is appropriate only when “the

objectionable events are so emotionally inflammatory that curative instructions are

not likely to prevent the jury from being unfairly prejudiced against the defendant.”

Archie, 340 S.W.3d at 739 (quoting Young v. State, 137 S.W.3d 65, 71 (Tex. Crim.

App. 2004) (en banc)).


                                          23
      When constitutional rights are not implicated,7 we evaluate whether a trial

court abused its discretion in denying a mistrial based on improper jury argument by

weighing the factors set forth in Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim.

App. 1998). We consider “(1) the severity of the misconduct (the magnitude of the

prejudicial effect of the prosecutor's remarks), (2) the measures adopted to cure the

misconduct (the efficacy of any cautionary instruction by the judge), and (3) the

certainty of conviction absent the misconduct (the strength of the evidence

supporting the conviction).”8 Id.; see also Archie, 340 S.W.3d at 739. When an

instruction to disregard is sufficient to cure the harm, the trial court does not err by

denying a motion for mistrial. Young, 137 S.W.3d at 72; Griffin, 571 S.W.3d at

416–17.

B.    Analysis

      At the end of her opening statement, the prosecutor told the jury, “Sometimes

when you are a kid, you hear about monsters under the bed. In this case, it was the


7
      Generally, error involving improper jury argument is non-constitutional. See
      Martinez v. State, 17 S.W.3d 677, 692 (Tex. Crim. App. 2000); Freeman v. State,
      340 S.W.3d 717, 728 (Tex. Crim. App. 2011).
8
      Although the relevant question is whether the trial court abused its discretion in
      denying a motion for mistrial and not whether the decision was harmful, “the
      question of whether a mistrial should have been granted involves most, if not all, of
      the same considerations that attend a harm analysis.” Hawkins v. State, 135 S.W.3d
      72, 76–77 (Tex. Crim. App. 2004) (stating court of appeals and parties
      mischaracterized issue as one of harm because when only adverse ruling was trial
      court’s denial of motion for mistrial, “the proper issue is whether the refusal to grant
      the mistrial was an abuse of discretion.”).

                                             24
monster that’s sitting right there.” Lazarine objected to the prosecutor calling him a

“monster.” The trial court sustained the objection and instructed the jury to disregard

the prosecutor’s statement. Lazarine then moved for a mistrial and the trial court

denied the motion. Lazarine argues the prosecutor’s statement was “inherently

prejudicial,” and the jury could not have been expected to put the statement aside

during its evaluation of the evidence because the statement “caused the jury to doubt

Mr. Lazarine’s defense of acting during his sleep.”9 Applying the Mosley factors,

we consider whether the trial court abused its discretion by denying Lazarine’s

motion for mistrial.

      The first Mosley factor considers “the severity of the misconduct, or in other

words, the magnitude of the prejudicial effect of the prosecutor’s [misconduct].”

Archie, 340 S.W.3d at 740. The record reflects that any potential prejudicial effect

resulting from the prosecutor’s statement was mitigated by similar, unobjected to,

testimony elicited later the same day. Lazarine’s son, Nathan, testified that when he

saw Lazarine at the police station on the day of the murder, he told his father that

“he was a monster and he was going to hell.” Officer M. Holbrook also testified that

when she escorted Lazarine to the interview room at the police station, Lazarine told

her, “[T]hat’s my son right there, I killed his mother, he’s right, I’m a monster, and

it’s all a dream.” There was also testimony from all three of Lazarine’s children that


9
      Neither Lazarine nor the State mention the Mosley factors in their appellate briefing.
                                            25
Lazarine was a severe alcoholic who had abused Deborah verbally for decades,

threatened to kill her, hit her, and even held a gun to her head. Given this subsequent,

unobjected to, testimony, the first Mosley factor weighs in favor of the trial court’s

decision to deny Lazarine’s motion for a mistrial.

      The second Mosley factor considers the measures the trial court adopted to

cure the misconduct. In this case, the trial court immediately applied the curative

measure requested by Lazarine, the instruction to disregard the prosecutor’s

statement.10 Ordinarily, prompt instructions are effective to cure the harm from

improper argument and we generally presume that the trial court’s instruction will

be obeyed by the jury. Archie, 340 S.W.3d at 741. Lazarine does not explain, and

we cannot discern, why the trial court’s instruction to disregard was not effective to

cure the alleged error. Id. at 739 (“Mistrial is the appropriate remedy when the

objectionable events are so emotionally inflammatory that curative instructions are

not likely to prevent the jury from being unfairly prejudiced against the defendant.”).

This factor also weighs in favor of the trial court’s decision to deny Lazarine’s

motion for a mistrial.

      The third Mosley factor requires us to consider “the certainty of conviction

absent the misconduct.” Id. at 741. Lazarine does not dispute he shot and killed his

wife, Deborah. Rather, Lazarine argued at trial that he was asleep when he shot her


10
      The trial court instructed the jury to “disregard the comment of the prosecutor.”
                                           26
and thus his behavior was not voluntarily. Both Lazarine and the State presented

competing expert testimony regarding Lazarine’s defense.         Lazarine’s expert,

Simmons, testified that Lazarine was suffering from REM Behavior Disorder and

Parasomnia Overlap Disorder and that someone with those conditions is capable of

walking into another room with a gun and killing a person while remaining asleep.

Dr. Scarano, Lazarine’s other expert, offered similar testimony. The State’s expert,

Pressman, however, disagreed with Simmons and Scarano and opined that

Lazarine’s behavior was inconsistent with both REM Behavior Disorder and

sleepwalking. The State’s theory, as evidenced by the prosecutor’s opening and

closing statements, was that Lazarine may have been intoxicated when he shot

Deborah, but he concocted his sleeping defense after he realized that voluntary

intoxication is not a defense to murder. The State also argued in closing that

Lazarine began seeking medical attention for an altered mental state after he was

arrested and began sleepwalking in jail, even though his immediate family had never

seen Lazarine sleepwalking before. According to Pressman, sleepwalking is most

common among children, and it would be very unusual for an adult to start

sleepwalking in his 60s, as Lazarine had apparently done.

      Lazarine’s children, Nathan, Krysta, and Casey, also testified that Lazarine

was an alcoholic who was physically, verbally, and emotionally abusive towards

their mother during their marriage. Nathan testified that Deborah moved in with him


                                        27
for a few months in 2012 and that Lazarine would call his home and leave voicemails

threatening to kill her. Although Nathan never witnessed Lazarine physically abuse

Deborah, Krysta saw Lazarine holding a gun to her mother’s head and Casey

testified she saw Lazarine punch her mother in the head on a separate occasion.

Casey and Krysta also testified that Lazarine regularly threatened to kill Deborah.

      Based on Pressman’s testimony and the children’s testimony that Lazarine

was an abusive alcoholic who had abused and threatened to kill Deborah, there was

sufficient evidence from which the jury could have reasonably rejected Lazarine’s

defense that he was asleep when he shot and killed Deborah. This factor weighs in

favor of the trial court’s decision to deny Lazarine’s motion for a mistrial.

      After weighing the Mosley factors, we conclude the prosecutor’s reference to

Lazarine as a “monster” was an isolated incident that was mitigated by similar

testimony from two witnesses. The alleged error was promptly addressed by the

trial court, who immediately instructed the jury to disregard the comment, and the

evidence of guilt was so strong that there is a reasonable certainty Lazarine would

have been convicted absent the misconduct.

      Under these circumstances, the trial court was reasonable in believing that its

instruction to disregard the comment was effective and that Lazarine was not

prejudiced by the prosecutor’s remark. See Hawkins, 135 S.W.3d at 85. We




                                          28
conclude the trial court did not abuse its discretion by denying Lazarine’s motion for

mistrial.

         We overrule Lazarine’s third issue.

                            Assessment of Costs and Fines

         Texas Code of Criminal Procedure Article 42.15(a-1) states that “during or

immediately after imposing a sentence in a case” the trial court “shall inquire

whether the defendant has sufficient resources or income to immediately pay all or

part of the fine and costs.” TEX. CODE CRIM. PROC. art. 42.15(a-1). In his fourth

issue, Lazarine argues the trial court erred by assessing a $10,000 fine and $440 in

court costs against him without first inquiring about his ability to pay the fine and

costs.

         The recitals in the judgment of conviction reflect the trial court ordered

Lazarine to pay a fine and court costs “[a]fter having conducted an inquiry into

[Lazarine’s] ability to pay.” The trial court signed the judgment the same day it

imposed Lazarine’s sentence.       We presume the regularity of the trial court’s

judgment and records unless there is affirmative evidence to the contrary. Jones v.

State, 77 S.W.3d 819, 822 (Tex. Crim. App. 2002); Breazeale v. State, 683 S.W.2d

446, 450–51 (Tex. Crim. App. 1985). “Where procedural requirements do not

affirmatively appear in the record to have been violated, a presumption of regularity

of the trial judge’s ruling must prevail.” Smith, 2020 WL 6731656, at *9 (quoting


                                           29
Jones v. State, 646 S.W.2d 449, 449 (Tex. Crim. App. 1983)). The burden is on the

appellant to overcome this presumption. Ex parte Wilson, 716 S.W.2d 953, 956

(Tex. Crim. App. 1986).

      The only evidence Lazarine points to in support of a procedural violation is

the fact the trial court did not ask about Lazarine’s ability to pay on the record during

his sentencing hearing. But Article 42.15(a-1) does not obligate the trial court to

make such an inquiry during the sentencing hearing. See TEX. CODE CRIM. PROC.

art. 42.15(a-1). And a silent reporter’s record concerning the trial court’s inquiry

about a defendant’s ability to pay the assessed fine and costs does not contradict a

recital in the judgment reflecting the trial court made the inquiry. See Smith, 2020

WL 6731656, at *9 (citing Simms v. State, 848 S.W.2d 754, 756 (Tex. App.—

Houston [1st Dist.] 1993, pet. ref’d)).

      Because there is no affirmative evidence demonstrating a procedural

violation, we hold Lazarine did not overcome the presumption of regularity. See

Smith, 2020 WL 6731656, at *9; see also Breazeale, 683 S.W.2d at 451 (stating that

presumption of judgment’s regularity and truthfulness “is never to be lightly set

aside”).

      We overrule Lazarine’s fourth issue.

                                      Conclusion

      We affirm the trial court’s judgment.


                                           30
                                            Veronica Rivas-Molloy
                                            Justice

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.

Do not publish. TEX. R. APP. P.




                                       31